     Case 2:20-cv-01339-RFB-NJK Document 9 Filed 09/03/20 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   ARIEL MORALES BRACHO,                                        Case No. 2:20-cv-01339-RFB-NJK
 8                                              Plaintiff,                      ORDER
 9            v.
10   LAS VEGAS JUSTICE COURT,
                                              Defendant.
11
12
              This Court, having reviewed the record in its entirety, dismiss Plaintiff’s Complaint
13
     without prejudice for the reasons stated below.
14
              Federal courts are courts of limited jurisdiction because they possess only that power
15
     authorized by Constitution and statute. Kalt v. Hunter, 66 F.3d 1002, 1005 (9th Cir. 1995); see 28
16
     U.S.C. §1251, §1253, §1331, §1332. Federal courts are to presume that cases lie outside their
17
     jurisdiction, and the burden of proving jurisdiction rests on the party asserting it. Kokkonen v.
18
     Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). To invoke a federal court's limited
19
     subject matter jurisdiction, a complaint need only provide “a short and plain statement of the
20
     grounds for the court's jurisdiction.” Fed.R.Civ.P. 8(a)(1). Federal courts “have an independent
21
     obligation to determine whether subject-matter jurisdiction exists, even in the absence of a
22
     challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 501 (2006).
23
              After reviewing Plaintiff’s complaint, it appears he alleges that Defendants’ actions created
24
     injury to his social life. However, Plaintiff’s complaint is void of any ground showing why this
25
     Court has jurisdiction over this matter. Therefore, subject-matter jurisdiction does not exist, and
26
     this Court does not have jurisdiction over this matter. Id.; see 28 U.S.C. §1251, §1253, §1331,
27
     §1332.
28
     Case 2:20-cv-01339-RFB-NJK Document 9 Filed 09/03/20 Page 2 of 2



 1          THEREFORE, IT IS ORDERED that Plaintiff’s Complaint is dismissed without prejudice.
 2          IT IS FURTHER ORDERED that Plaintiff has 14 days to file an amended complaint
 3   addressing this defect.
 4
 5          DATED: September 3, 2020.
 6                                                    ___________________________________
                                                      RICHARD F. BOULWARE, II
 7
                                                      UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
